2021 IL App (5th) 200160
              NOTICE
 Decision filed 03/17/21 The text
 of   this    decision   may   be             NO. 5-20-0160
 changed or corrected prior to
 the filing of a Peti ion for                     IN THE
 Rehearing or the disposition of
 the same.
                                    APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

DONNA K. GODAIR,                                )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellant,                      )     Madison County.
                                                )
v.                                              )     No. 16-L-382
                                                )
THE METRO EAST SANITARY DISTRICT,               )     Honorable
                                                )     Sarah D. Smith,
      Defendant-Appellee.                       )     Judge, presiding.
______________________________________________________________________________

             JUSTICE MOORE delivered the judgment of the court, with opinion.
             Presiding Justice Boie and Justice Welch concurred in the judgment and opinion.

                                              OPINION

¶1           The plaintiff, Donna K. Godair, appeals the circuit court of Madison County’s granting of

defendant, the Metro East Sanitary District’s, motion for summary judgment in her personal injury

action. For the following reasons, we affirm the circuit court’s dismissal of the plaintiff’s case.

¶2                                       I. BACKGROUND

¶3           The Metro East Sanitary District (district) is a non-home rule Illinois sanitary district

formed pursuant to the Sanitary District Act of 1917 (70 ILCS 2405/0.1 et seq. (West 2016)) for

the purpose of developing, constructing, and maintaining hundreds of miles of ditches, levees, and

drainage systems for the Metro East area. At the time of the plaintiff’s accident, she lived on Sunset

Drive in Granite City, Illinois. The district owns property located directly behind the plaintiff’s



                                                     1
home on Sunset Drive to the east. A chain-link fence is located in the plaintiff’s backyard, which

runs parallel to the district’s property.

¶4      Running parallel immediately east of the chain-link fence is a dirt pathway that serves as a

utility easement and maintenance road (maintenance road) for the district, as well as various other

utility companies. Also running parallel immediately east of the maintenance road is Nameoki

drainage ditch (ditch). The district uses the maintenance road to allow access for its tractors and

heavy machinery to mow and make repairs to the ditch. The ditch is large, being 45 feet wide and

20 feet deep. Between the maintenance road and the ditch is the ditch edge. This area generally

consists of uneven ground and taller grass and weeds. It is not mowed or beaten down like the

maintenance road. Finally, the Madison County Transit (MCT) owns, operates, and maintains a

paved bike path/walking path (paved path) with signage that runs throughout Granite City. A

section of this paved path goes through the district’s property where the plaintiff was injured. This

paved path runs parallel to the maintenance path. However, the paved path is located on the

opposite side of the ditch from that of the maintenance path.

¶5      Some of the district employees were deposed in the discovery stage of this matter. The

employees testified that the ditch is used solely for drainage purposes. The district did not construct

any signs or other markings to indicate whether or not pedestrians were allowed or forbidden to

use the maintenance road, the edge of the ditch, or the ditch itself. The district never received any

complaints about the property where the plaintiff was injured. The district was unaware of the soft

ground condition that the plaintiff claims caused her injury. The district does not intend for

pedestrians to use its property. The employees instruct pedestrians who are discovered on the

property to leave.




                                                  2
¶6     Godair also gave deposition testimony in this matter. She testified that she knew the district

owned the property where her accident occurred. She also testified that she never received

permission to be on the property and was unaware of anyone that has ever received permission

from the district to be on the property. She was not aware of anyone else who had fallen into the

ditch or fallen on the maintenance road nor was she aware of anyone complaining about the

condition of the district’s property.

¶7     Godair also testified regarding how her injury occurred. She stated that on March 26, 2015,

she was with her two young grandchildren, ages three and seven, in the backyard of the home on

Sunset Drive. Godair, along with the two children, exited the backyard and walked onto the

district’s maintenance road. She testified that the three of them walked along the road near the

chain-link fence on the opposite side of the maintenance road away from the ditch because she

knew the ditch could be dangerous.

¶8     Godair’s grandson then ran toward the edge of the ditch and said he was “going to go down

the hill.” Godair chased after the boy leaving the maintenance road and going onto the edge of the

ditch. Godair testified that the ground at the edge of the ditch was soft and that the ground

compressed or “sunk” underneath her foot. She denied there being a hole.

¶9     EMS personnel who responded to the plaintiff’s injury also gave deposition testimony.

Both of the EMS personnel who were deposed testified that the plaintiff told them that she had

“slipped in the mud.”

¶ 10   On March 22, 2016, the plaintiff filed her complaint, alleging, inter alia, that the district’s

failure to properly maintain its property caused her injury, that the district knew or should have

known of the dangerous condition, and that the district had a duty to maintain its property “in a

reasonably safe condition for persons lawfully on said premises including the [p]laintiff herein.”


                                                 3
¶ 11    In response, the district answered the plaintiff’s complaint by denying the allegations. The

district went on to raise two affirmative defenses. The first was that the district is a local public

entity, and thus, if it owed any duty to the plaintiff, it only owed such a duty as set forth in the

Local Governmental and Governmental Employees Tort Immunity Act (Tort Immunity Act) (745

ILCS 10/1-101 et seq. (West 2016)). Specifically, under section 3-102 of the Tort Immunity Act

(id. § 3-102), a local public entity is not liable for the plaintiff’s injuries unless the plaintiff proves

the district had actual or constructive notice of the condition. Further, that the district only has a

duty to maintain its property for those people that are intended and permitted users of the property,

and the district maintained that plaintiff was neither an intended nor permitted user. Second, the

district raised the affirmative defense of contributory negligence in that the district alleged that the

plaintiff, inter alia, failed to keep a proper lookout and failed to avoid an open and obvious

condition.

¶ 12    Following the initial filings of the parties, the plaintiff served a request to admit facts on

the district pursuant to Illinois Supreme Court Rule 216 (eff. July 1, 2014). The district failed to

timely respond within 28 days as required by Rule 216(c). Ill. S. Ct. R. 216(c) (eff. July 1, 2014).

As a result, the plaintiff moved for the circuit court to deem all the facts contained in the request

to admit admitted. The district responded that the plaintiff had agreed to extend the deadline for

its response to the requests; however, the district could not produce any evidence to support that

contention. As a result, the circuit court entered an order on December 15, 2016, admitting the

plaintiff’s first request to admit facts “as filed.”

¶ 13    Of particular relevance to the issues on appeal is request to admit number 6, which reads

as follows: “On the West side of said parcel, Defendant has a grass covered path extending from

Saint Claire Avenue to Terminal Avenue (hereinafter ‘parkway’), which runs North by South.”


                                                       4
Following the circuit court’s entry of the order deeming the plaintiff’s request to admit facts as

admitted, the district filed a motion requesting that the circuit court strike the word “parkway”

from the plaintiff’s request to admit facts on the basis that it constituted an improper legal

conclusion. On February 28, 2018, following briefing from the parties, the circuit court denied the

request to strike as the objection was deemed by the court to be untimely. In the order denying the

district’s request to strike the term “parkway,” Judge William Mudge stated: “It should be pointed

out that no request specifically asked the defendant to admit that the area in question is, in fact, a

parkway. Plaintiff merely described areas that she chose to call a parkway—‘(hereinafter

parkway)’—within requests that requested the defendant to admit other facts.” (Emphasis in

original.)

¶ 14    During the interim between the initial service of the plaintiff’s request to admit on the

district and the circuit court’s decision in February 2018 to deny the district’s request to strike the

term “parkway,” numerous filings were made by the parties. The majority of these involve aspects

relating to discovery and related discovery disputes. We will not discuss these filings in detail here

as they are not relevant to our analysis of the issues before us. However, there were a few

noteworthy filings to the matters at hand.

¶ 15    On May 25, 2017, the plaintiff filed a motion for partial summary judgment alleging that

the facts of the case were not disputed and that plaintiff had established that the district owed her

a duty, breached that duty, and the breach caused her injuries. The motion further alleged that there

were no facts to support the district’s affirmative defenses.

¶ 16    The district then moved for leave to file an amended answer and additional affirmative

defenses. The circuit court granted the district’s motion, and on August 8, 2017, the district




                                                  5
amended its answer to include four additional affirmative defenses based on the Tort Immunity

Act. The district also added a counterclaim against the plaintiff for criminal trespass.

¶ 17    All of this legal maneuvering led to the circuit court entering an agreed order on March 28,

2018, which instituted a briefing schedule that had been agreed to by the parties. The schedule

allowed for time for the parties to file their final cross-motions for summary judgment, memoranda

of law in support of their positions, and any necessary responses or replies.

¶ 18    Following the entry of this order, Judge Mudge ceased presiding over the case, and Judge

David Hylla was assigned to handle the matter moving forward. The plaintiff moved for a

substitution of Judge Hylla pursuant to section 2-1001(a)(2) of the Code of Civil Procedure (735

ILCS 5/2-1001(a)(2) (West 2018)). That motion to substitute judge was granted, and Judge Sarah

Smith was assigned to the case in Judge Hylla’s place.

¶ 19    On September 27, 2019, the district filed its motion for summary judgment as to the

plaintiff’s negligence claims, in which it argued the following: (1) the plaintiff was a trespasser,

(2) the plaintiff was not an intended and/or permitted user of the edge of the ditch for purposes of

the Tort Immunity Act (745 ILCS 10/3-102(a) (West 2016)), (3) the district did not owe the

plaintiff a duty based on traditional duty factors, (4) the district did not breach any duty even if

one existed, and (5) the district was absolutely immune from liability pursuant to the Tort

Immunity Act (id.), because it did not have actual and/or constructive notice of the soft ground

that the plaintiff claims caused her to fall.

¶ 20    On October 10, 2019, the district filed its response to the plaintiff’s motion for partial

summary judgment. The district responded to the plaintiff’s allegations by again denying it owed

any duty to the plaintiff or, in the alternative, it denied that it breached any duty owed to the




                                                 6
plaintiff. It further denied that the district had admitted the area where the plaintiff fell was a

“parkway,” and it reasserted its affirmative defenses based in the Tort Immunity Act (id.).

¶ 21    On October 22, 2019, the plaintiff filed a reply brief. As an exhibit, she included an

affidavit in support of her partial summary judgment. That affidavit stated that she retrieved her

grandson, who was on the edge of the ditch. Then, while still on the edge of the ditch or “parkway,”

        “the ground under my foot sank as the ground along the parkway slid toward the ditch, the

        ground at the top of the ditch slid toward the bottom of the ditch, the ground on the slope

        slid toward the bottom. The ground sliding toward the ditch caused me to slip down the

        drainage ditch with the ground sinking under my foot. It was like quick sand [sic] once the

        ground start[ed] giving way.”

¶ 22    On October 24, 2019, the circuit court heard arguments on the pending summary judgment

motions and took the matters under advisement. On May 13, 2020, the circuit court rendered its

ruling in favor of the district, granting its motion for summary judgment. This order was

thoroughly detailed, spanning nearly five pages, and explained the court’s ruling regarding the

various issues raised by the parties. Specifically, the circuit court first found that the plaintiff was

not a trespasser due to the fact that no ordinances prohibited her from entering the property and no

signs prohibited her from entering the property. Second, the court found the maintenance road and

edge of the ditch did not meet “the legal definition of a parkway” as alleged by the plaintiff. The

circuit court included a footnote regarding this finding, which noted that even if the court had

determined the edge of the ditch to be a parkway, the district still would be entitled to summary

judgment as a matter of law because a “[m]unicipality’s duty of care does not extend to customary

parkway conditions, even when those conditions may be characterized as ‘slightly dangerous.’

[The] [p]laintiff did not allege she was injured by a ‘pitfall, trap, or snare’ on the parkway. Instead,


                                                   7
she alleges and testifies that she was injured when the ground was ‘soft,’ and ‘sunk like

quicksand.’ ”

¶ 23   The court next looked to whether the plaintiff was a permitted and intended user pursuant

to the Tort Immunity Act. Id. § 3-102. The court here found that while the plaintiff was a permitted

user of the maintenance road, she was not an intended user due to the fact that the district had

constructed the maintenance road not for the purpose of allowing pedestrians to traverse its

property but, instead, so that the district could maintain and access the ditch with the vehicles

necessary to complete the maintenance work. The court relied on Illinois case law that instructed

courts to examine the “physical manifestations of the property to determine its intent such as

lighting, signs, special markings, hand rails [sic], and curbs to determine whether this was intended

for use by pedestrians.” See, e.g., Wojdyla v. City of Park Ridge, 148 Ill. 2d 417, 426 (1992).

Finding that the district’s property lacked any physical manifestations that would welcome

pedestrians other than a curved lip/apron on either side of the maintenance road and that a paved

bike path/walking path rests on the opposite side of the ditch that is designated for pedestrians, the

intent for pedestrians to use the maintenance road was not evident.

¶ 24   Finally, the circuit court found that, even if the court had found the plaintiff to be a

permitted and intended user of the maintenance road, the plaintiff’s case could not succeed because

as a matter of law she was unable to meet the traditional duty factors required in a lawsuit based

in negligence. The court specifically found that the plaintiff could not satisfy the third and fourth

factors of “the magnitude of the burden of guarding against the injury” and “the consequences of

placing that burden on the defendant” because the district maintained hundreds of miles of drainage

ditches and, thus, eliminating the hazard complained of in this case would be an “unduly

oppressive (if not impossible) obligation on the [d]efendant.”


                                                  8
¶ 25   Following the circuit court’s ruling, the plaintiff filed this timely appeal.

¶ 26                                     II. ANALYSIS

¶ 27   The plaintiff comes before this court arguing that the circuit court erred in granting

summary judgment in favor of the district. In doing so, the plaintiff raises a number of specific

issues in the circuit court’s May 13, 2020, order to support this general contention, specifically:

(1) “Whether [Illinois] Supreme Court Rule 216 requires the trial court to accept as true the facts

in [the] [p]laintiff’s [r]equest to [a]dmit,” (2) “Whether a question of fact existed such that

[s]ummary [j]udgment was improper,” (3) “Whether the trial court erred in finding no duty

existed,” and (4) “Whether the trial court erred in finding as a matter of law [the] [p]laintiff is not

an intended user [of the district’s property under the Tort Immunity Act].”

¶ 28   “To properly state a cause of action for negligence, the plaintiff must establish that the

defendant owed [her] a duty of care, a breach of that duty, and an injury proximately caused by

the breach. [Citation.] The question of whether the defendant owed the plaintiff a duty of care is a

question of law to be determined by the court. [Citation.] Where the record only presents a question

of law, a trial court may properly enter a motion for summary judgment.” Marshall v. City of

Centralia, 143 Ill. 2d 1, 6 (1991).

¶ 29   Therefore, in order for the district to be liable for the plaintiff’s injuries, the plaintiff has to

demonstrate that the district owed her a duty under the circumstances of this case. We find that the

plaintiff has failed to establish that the district owed her a duty. Further, the plaintiff in her

appellate brief offers no direct argument as to why the circuit court’s finding that she failed to meet

the traditional duty factors was in error. Instead, the plaintiff’s argument on appeal focuses on the

issue of the status of the property, particularly whether it should be deemed a “parkway.” In fact,

the plaintiff believes the court’s determination that the edge of the ditch was not a parkway is


                                                    9
determinative of the issue of the propriety of summary judgment (e.g., “Following Supreme Court

Rule 216 would make the remainder of the trial court’s decision moot and require trial on the issues

of breach and damages in this case.”). On this point, the plaintiff is incorrect.

¶ 30    The circuit court not only found that the edge of the ditch did not constitute a “parkway”

in the legal sense but further found that, even assuming that it was, summary judgment in favor of

the district was still proper because the plaintiff was not injured by a “pitfall, trap, or snare.” To

this, the plaintiff makes no response or argument in her appellate brief. In other words, the plaintiff

offers to this court no reasoning as to how the determination of this piece of property as a

“parkway” allows her claim to be successful.

¶ 31    While the plaintiff’s failure to offer any direct arguments, as to how the district owed her

a duty under the traditional duty factors or how deeming the property a “parkway” allows her claim

to be successful or creates a triable issue of fact, could be deemed to result in forfeiture of these

issues, 1 we nevertheless address them below.

¶ 32    First, we will examine the traditional duty factors because if no duty is owed, then the

plaintiff’s negligence claim cannot be successful. The Illinois Supreme Court in Bruns v. City of

Centralia outlined the law that governs how our analysis must be conducted in the present case:

                 “Here, the underlying facts are not in dispute. The only issue is whether, under

        those facts, the City owed a duty to plaintiff. Whether a duty exists is a question of law for

        the court to decide. [Citation.] ‘In the absence of a showing from which the court could

        infer the existence of a duty, no recovery by the plaintiff is possible as a matter of law and




        1
         Argument must contain the contentions of the appellant, the reasons therefor, and the citation of
authorities; points not argued in an opening brief are forfeited and shall not be raised in the reply brief, in
oral argument, or in a petition for rehearing. Ill. S. Ct. R. 341(h)(7) (eff. May 25, 2018).
                                                     10
       summary judgment in favor of the defendant is proper.’ [Citation.] We review summary

       judgment rulings de novo. [Citation.]

               In resolving whether a duty exists, we ask ‘whether defendant and plaintiff stood

       in such a relationship to one another that the law imposed upon defendant an obligation of

       reasonable    conduct    for   the   benefit   of   plaintiff.’ [Citation.]   Four factors guide

       our duty analysis: (1) the reasonable foreseeability of the injury, (2) the likelihood of the

       injury, (3) the magnitude of the burden of guarding against the injury, and (4) the

       consequences of placing that burden on the defendant. [Citations.] The weight to be

       accorded these factors depends upon the circumstances of a given case. [Citation.]

               Under section 3-102 of the *** Tort Immunity Act ***, a local public entity, like

       the City here, ‘has the duty to exercise ordinary care to maintain its property in a reasonably

       safe condition.’ 745 ILCS 10/3-102 (West 2012). The Tort Immunity Act did not create

       this duty; it merely codified the duty that existed at common law. [Citation.] Thus, in

       determining whether the City’s general duty of care set forth in section 3-102 extended to

       the risk at issue in this case—the defective sidewalk—we look to the common law.

       [Citation.]

               One common law construct relevant here is the ‘open and obvious rule.’ Generally,

       under this rule, ‘a party who owns or controls land is not required to foresee and protect

       against an injury if the potentially dangerous condition is open and obvious.’ [Citation.]”

       Bruns v. City of Centralia, 2014 IL 116998, ¶¶ 13-16.

¶ 33   Before we continue with our analysis of the factors, we quickly discuss how the “open and

obvious rule” applies to our analysis in the present matter.




                                                 11
¶ 34   The ditch and the ditch’s edge would have constituted an open and obvious condition. The

ditch involved in this case is not a typical ditch that runs alongside of a roadway or walkway that

may be covered up or hidden by tall grass or weeds. Instead, this is a large drainage ditch that acts

to direct a significant amount of water safely through the city. The ditch is 45 feet wide and 20 feet

deep. Thus, the ditch would have been an open and obvious danger. The plaintiff acknowledged

as much in her deposition testimony:

               “Q. When you were walking, why were you walking closer to the fence?

               A. For the kids’ safety.

               Q. And that’s because there’s a ditch with a deep slope right there, correct?

               A. Yes.

               Q. And if you fall in that, you can injure yourself, correct?

               A. Yes.”

¶ 35   Thus, as readily admitted by the plaintiff, she recognized the ditch on the day of the

accident, further recognized it posed a danger due to its “deep slope,” and walked on the opposite

side of the maintenance road away from the ditch’s edge to avoid any possible danger or

subsequent injury. Only once her grandson strayed off the maintenance road and onto the ditch’s

edge did she leave the safety of the maintenance road to retrieve the child and save him from

possible injury.

¶ 36   “The existence of an open and obvious danger is not an automatic or per se bar to the

finding of a legal duty on the part of a defendant.” Id. ¶ 19. Our supreme court further explained

how the existence of an open and obvious condition may impact a court’s duty analysis:

       “ ‘In assessing whether a duty is owed, the court must still apply traditional duty analysis

       to the particular facts of the case.’ [Citations.] Application of the open and obvious rule


                                                 12
       affects the first two factors of the duty analysis: the foreseeability of injury, and the

       likelihood of injury. [Citation.] Where the condition is open and obvious, the foreseeability

       of harm and the likelihood of injury will be slight, thus weighing against the imposition of

       a duty.” Id.

¶ 37   Thus, as we turn to examine the first two of the duty factors, we consider the open and

obvious nature of the ditch. Because the danger of the ditch is open and obvious, as testified to by

the plaintiff, the foreseeability of the injury and likelihood of injury are slight. One would expect

an adult to be aware of the danger a large drainage ditch and its “deep slope” poses and to stay

sufficiently away from its edge to avoid falling or slipping into it. In fact, that is the action the

plaintiff testified she was taking initially. Unfortunately, the young child with her escaped from

the plaintiff’s control and strayed from the safety of the maintenance road resulting in the plaintiff

choosing to leave the safety of her position to prevent the child from sustaining injury. While the

act of recognizing a danger and leaving the safety of one’s position to help prevent injury to another

is courageous and commendable, it does not result in an exception to the open and obvious rule.

One might argue that the plaintiff may have been distracted by her grandson’s safety, but that type

of distraction is not so foreseeable as to create an exception on the part of the district that would

result in imputing liability. Further, the evidence demonstrates the opposite to be true. Here, the

plaintiff was not distracted from the open and obvious condition by a different condition or

potential danger. Instead, the plaintiff had her attention focused directly on the danger posed by

the open and obvious condition and was reacting directly to it in order to protect her grandchild.

See, e.g., id. ¶¶ 19-35 (the supreme court briefly summarizes and reviews numerous distraction

cases, noting that “the distraction exception will only apply where evidence exists from which a

court can infer that plaintiff was actually distracted” and “plaintiff should not be allowed to recover


                                                  13
for self-created distractions that a defendant could never reasonably foresee” (internal quotation

marks omitted)); see also Sollami v. Eaton, 201 Ill. 2d 1, 16-17 (2002) (exception did not apply to

the open and obvious danger of “rocket-jumping” on trampoline because no evidence was

presented tending to show the plaintiff was distracted).

¶ 38   Additionally, to the extent that the plaintiff argues that the actual “condition” was not the

ditch but was the soft ground and therefore was not open and obvious, we disagree. Inherent in the

dangers of large ditches, creeks, rivers, and similar bodies of water is the fact that the ground near

the edge of these may be soft, loose, slippery, or give way, and this is especially true in cases such

as this where the ditch is a large drainage ditch that has varying degrees of levels of water and has

a “deep slope” or steep sides. Anywhere there is a moving body of water and steep edges, the risk

is that getting too close to those edges might result in just the type of accident that occurred here.

One cannot separate the edge of the body of water from the body of water when considering how

that body of water poses a danger to those who encounter it.

¶ 39   Additionally, we note an important fact specific to this case. This piece of property is

situated between two roadways, St. Clair Avenue and Terminal Avenue. MCT owns, operates, and

maintains a paved bike path/walking path with signage that runs through Granite City. This paved

path goes through the district’s property where the plaintiff was injured. It runs parallel with the

maintenance path but is located on the other side of the ditch. Given that MCT has already provided

a safe marked pathway through the district’s property that allows individuals to safely navigate the

property only a short distance away, it is even more unforeseeable that an individual would,

instead, choose to take an unmarked dirt pathway that abuts a large drainage ditch.

¶ 40   We now turn our attention to the remaining two duty factors, “the magnitude of the burden

of guarding against the injury” and “the consequences of placing that burden on the defendant.”


                                                 14
These were the two factors that the circuit court in its order specifically found weighed heavily

against the plaintiff’s position. We agree. Thus, even if one did not find the condition that injured

the plaintiff to be open and obvious, the plaintiff’s case would still fail, and summary judgment

would still be appropriate due to these two factors alone.

¶ 41   The unrefuted testimony was that the district maintained hundreds of miles of drainage

ditches throughout the city. In a somewhat analogous case, DiBenedetto v. Flora Township, 153

Ill. 2d 66 (1992), a municipality was sued following the death of a driver who accidentally drove

off of the roadway into a drainage ditch. Essentially, the plaintiff argued in the complaint that the

city failed to maintain drainage ditches in a way where drivers who left the roadway would not be

severely injured. Id. at 70. The supreme court held that the city owed no duty in the case because

               “[n]either a township nor a municipality is an insurer against all accidents occurring

       on the public way. Just as a municipality is only required to maintain its streets and

       sidewalks for their normal and intended uses, a township is only required to maintain the

       traveled way, shoulders, and drainage ditches according to their normal and intended

       uses.” (Emphasis added.) Id. at 71-72.

The court went on to hold that the burdens and consequences of a municipality having to protect

against such injuries or accidents was simply too great for a legal duty to arise. Id. at 72.

¶ 42   While the facts of DiBenedetto differ from the case at hand, the outcome is the same. Where

a public entity is responsible for maintaining hundreds of miles of ditches, or sidewalks, or

roadways, it only has a duty to do so according to their normal and intended uses. Id.; see also

Warchol v. City of Chicago, 75 Ill. App. 3d 289, 294 (1979). To hold otherwise, and require

municipalities and public entities to prevent against injuries such as the one alleged in the present




                                                 15
case, would simply place too great a burden on the entities as the magnitude of protecting against

such injuries would be essentially impossible.

¶ 43   The plaintiff attempts to lessen the anticipated burden on the district by arguing that the

district would not have to maintain all of the edges of the drainage ditches but merely would have

to place signs warning of the hazard or prohibiting entry by pedestrians. The plaintiff points to

certain testimony of the district’s employees that suggests that placing the signs, in and of itself,

would not be difficult. While we acknowledge that act of placing signs alone may not be too great

a burden (although it would surely be a significant undertaking), when one considers the costs of

placing signs up and down hundreds of miles of drainage ditches and maintaining those signs, the

burden increases substantially. This also fails to recognize that signs will be ineffective in

situations such as this where the plaintiff was aware of the dangers of the ditch.

¶ 44   Thus, because the plaintiff has failed to establish that the district owed her a duty of care

under the circumstances of her injury, summary judgment in favor of the district was appropriate.

Thus, we affirm the circuit court in granting the district’s motion for summary judgment and

dismissing the action.

¶ 45   Though we have already affirmed the circuit court’s order, we now briefly address the

contention that the circuit court erred in finding that the edge of the ditch was not a “parkway.”

¶ 46   First, we must simply state that the circuit court was correct in finding that the edge of a

large drainage ditch does not constitute a “parkway.” While this may be common sense, we will

briefly elaborate.

¶ 47   As discussed by our supreme court in Marshall, 143 Ill. 2d 1, parkways are generally

thought to be grass covered parcels of land between the sidewalk and the street that beautify the

street, but that are also used by pedestrians in a limited number of instances. A parkway has also


                                                 16
been defined as a “ ‘landscaped strip of land paralleling or running in the center of a

thoroughfare.’ ” Barnhisel v. Village of Oak Park, 311 Ill. App. 3d 108, 112 (1999) (quoting

Webster’s Third New International Dictionary 1642 (1993)). The quintessential parkway is that

where a landscaped strip of land is surrounded by a sidewalk and a curb that runs adjacent to the

street. Importantly,

               “[w]hile parkways are not constructed with the intention of accommodating the

       kind of pedestrian traffic that is commonly associated with sidewalks, parkways have

       historically been used by pedestrians in a number of limited instances: i.e., to enter a car

       that is parked at the curb; to retrieve mail from a mailbox; to reach a neighbor’s house

       across the street; to board a bus; to stand on so that others can pass you on the sidewalk; to

       cut the lawn; to trim the shrubs; and to rake the leaves.” Marshall, 143 Ill. 2d at 10.

¶ 48   Obviously, the edge of the ditch here has no similarities whatsoever to a parkway. The area

is not landscaped, there is no adjacent sidewalk or paved roadway, there are no mailboxes or trees,

and there is no area where vehicles are parked or accessed. None of the homeowners walk on the

edge of the ditch to trim bushes or rake leaves.

¶ 49   Despite the obviousness of this result, the plaintiff appeals to this court arguing that

somehow the district by failing to answer the plaintiff’s request to admit facts has admitted that

the edge of the ditch is a parkway. Rule 216 does allow for a court to deem facts admitted which

have been properly served on a party who fails to timely respond. Ill. S. Ct. R. 216 (eff. July 1,

2014). That is what the circuit court did in this matter. However, here, the plaintiff attempts to take

advantage of the circuit court’s ruling and improperly interpret her own requests to admit in order

to achieve a result that she knows is not proper and could not be obtained through any other

method.


                                                   17
¶ 50   The plaintiff relies on her following request to support her contention on this issue: “6. On

the West side of said parcel, Defendant has a grass covered path extending from Saint Claire

Avenue to Terminal Avenue (hereinafter ‘parkway’), which runs North by South.” The plaintiff’s

position is that because the circuit court deemed this statement admitted, the edge of the ditch has

to be legally considered a parkway by the circuit court and this court. We disagree.

¶ 51   Clearly, the fact that was requested to be admitted was that on the west side of the district’s

property, there existed a grass covered path that extended north and south from St. Claire Avenue

to Terminal Avenue. That is the fact requested to be admitted and that is the only fact the circuit

court deemed admitted. The request does not ask the district to admit that “the grass covered path

extending from St. Claire Avenue to Terminal Avenue on the west side of the district’s property

legally constitutes a parkway.” That would be an improper request under Rule 216 because it

would be asking the district to admit a legal conclusion. See P.R.S. International, Inc. v. Shred

Pax Corp., 184 Ill. 2d 224, 235-42 (1998) (“requests to admit may not include legal conclusions”).

The use of the term “parkway” in the manner used in the plaintiff’s request is irrelevant and is not

binding on this case or the requests to admit. The plaintiff could have just as easily used the term

“pathway” or “walkway.”

¶ 52   Judge Mudge made this distinction very clear when he denied the district’s motion to strike

the term “parkway” from the request to admit. Judge Mudge stated:

       “It should be pointed out that no request specifically asked the defendant to admit that the

       area in question is, in fact, a parkway. Plaintiff merely described areas that she chose to

       call a parkway—‘(hereinafter parkway)’—within requests that requested the defendant to

       admit other facts.” (Emphasis in original.)




                                                 18
¶ 53     The edge of the ditch in this case where the plaintiff was injured is not a parkway, and no

court is bound to treat it as such simply because the plaintiff so chose to do so in her request to

admit.

¶ 54     Additionally, had the area been a parkway, summary judgment still would have been

appropriate. As stated in Marshall:

         “[T]he duty of care with regard to parkways is not identical to the duty of care with regard

         to sidewalks. Pedestrians who leave the sidewalk cannot assume that parkways are free of

         defects or undulations as they otherwise could when traveling on the sidewalk. Sidewalks

         are generally made of cement, while parkways are composed of sod and earth and are

         therefore more susceptible to weather damage caused by rain and snow. [Citation.]

         Municipalities cannot be held liable for parkway conditions which are customary, even

         though such conditions may be slightly dangerous. [Citation.] ‘However a city has no right

         to maintain anything in the nature of a pitfall, trap, snare or other like obstruction whereby

         the traveler, in yielding to the impulse of the average person to cut across a corner in a

         hurry, may be injured ***.’ [Citation.]” (Emphasis added.) Marshall, 143 Ill. 2d at 10-11.

¶ 55     The plaintiff has in no way alleged that the district allowed a “pitfall, trap, snare or other

like obstruction” (e.g., in Marshall, the pitfall was an open sewer manhole). Instead, the plaintiff

in this case has alleged “soft” ground that “sunk like quicksand.” Which is just the type of condition

referenced above by our supreme court when it acknowledged that “sod and earth *** are therefore

more susceptible to weather damage caused by rain and snow” and “[m]unicipalities cannot be

held liable for parkway conditions which are customary, even though such conditions may be

slightly dangerous.” Id. at 11.




                                                  19
¶ 56                               III. CONCLUSION

¶ 57   For the foregoing reasons, we affirm the summary judgment dismissal by the circuit court.



¶ 58   Affirmed.




                                              20
                                  No. 5-20-0160


Cite as:                 Godair v. Metro East Sanitary District, 2021 IL App (5th) 200160


Decision Under Review:   Appeal from the Circuit Court of Madison County, No. 16-L-382;
                         the Hon. Sarah D. Smith, Judge, presiding.


Attorneys                Edward W. Unsell and Joshua R. Evans, of Unsell Law Firm, P.C.,
for                      of East Alton, for appellant.
Appellant:


Attorney                 Brian M. Funk, of O’Halloran Kosoff Geitner & Cook, LLC, of
for                      O’Fallon, for appellee.
Appellee:




                                        21